Title: To James Madison from Jonathan Russell, 15 February 1815
From: Russell, Jonathan
To: Madison, James


        
          Sir
          Paris 15th. Feby 1815
        
        During the period which I have had the honour to enjoy the confidence of government I persuade myself that I shall be acquitted of all attempts to abuse it for the mere gratification of my pride or the promotion of my interest. I am not conscious of having presented for myself a single solicitation for office, or of having, while employed, ever suggested a wish relative to advancement or compensation. I dare to hope, therefore, that the zeal with which I have been the advocate of the present and the last preceding administrations may be ascribed to the proper motives and that I shall be heard with indulgence on the present occasion.
        A few months after my last return from Europe, feeling that the domestic calamity I had suffered, in the death of ⟨Mrs.⟩ Russell, had much impaired the charms of home, I was induced to suggest to Mr. Monroe my willingness to serve the administration in any public employment for which I might be supposed to be qualified. I urged, however, no pretensions—I expressed no solicitude.
        He intimated to me soon afterwards that you had thought proper to designate me to a confidential agency in Spain, and invited me to repair to Washington with all convenient expedition to receive my instructions. I did not hesitate to comply, although the trust was not exempt from its perils and offered but little allurement either to interest or ambition. On my arrival at Washington I first learnt that my destination was changed and that it had been decided to make me minister Plenipotentiary to Sweden. I immediately conformed to the wishes of the administration and made the necessary arrangements for my departure. In passing New York on my way to Rhode Island I engaged my passage for Lisbon. I dispatched my affairs at Providence. My two eldest children I placed at school in Philadelphia and Baltimore, and my two youngest I left in Massachusetts under the care of my mother. I caused my house—my household furniture—my horses and carriages to be advertised for sale. My domestic establishment being thus at a considerable sacrifice of interest & feeling entirely broken up, I will not disguise the disappointment I suffered, on returning back to New York in the expectation of receiving, according to the assurance of Mr Monroe, my commission & instructions, and of embarking immediately, to receive a letter from him informing me that it had been thought advisable to defer my departure until my appointment should have been confirmed by the senate. From a repugnance to return to Rhode Island I made a journey to Lake Ontario in order to pass the time until Congress should assemble. When I reached Washington, in the beginning of June, I found that I had already been nominated to the Senate, and it was not

difficult to perceive the improbability of an auspicious result. The opposition however masked under an alledged inexpediency of the mission was evidently directed against the administration. I believed it to be my duty therefore to wait patiently and firmly the result. To have agreed to the compromise, which was offered, of a rank inferior to that to which I had been named by the President, would have been a desertion of him and a degradation of myself. It would have afforded a triumph to his enemies and exhibited in me a disposition disgracefully to accept of office on any terms which enmity or caprice might dictate. Gratitude and honour required therefore that I should be the victim rather than the instrument of such adversaries. I was, in fact, the victim, and I returned to private life without the expectation and almost without the wish of again exchanging its independence and tranquility for the prouder but more precarious and anxious honours of office. I expressed no regret at the chagrin—I sought no indemnity for the sacrifices, which I had suffered. I had wrought my mind into a conformity with my condition, and, if I had not become willing to be entirely forgotten by the government, I had, at least, determined that my interest or ambition should not remind it of my existence.
        With these sentiments it is unnecessary to observe that my present appointments were to me as unexpected as they were f[l]attering. They found me, at a distance from home, leisurely pursuing my private concerns. They were not, however, the less acceptable because they were unsought and unexpected. If I had not courted public life it was not owing to an insensibility to its charms, and when won without being woed, my satisfaction could be surpassed only by my gratitude. Under the influence of these feelings, which, perhaps, had received additional force from recent circumstances, I immediately announced my acceptance to Mr. Monroe.
        In his reply, of the 2nd of February, he observed that I should be allowed one outfit. I was somewhat startled at the care taken in communicating this fact to me, as I conceived it implied some decision specially applicable to my case. Under this impression I wrote to Mr Monroe, on the 6th of that month, as follows. “You state that I shall be allowed one outfit. This I trust is matter of course as minister Plenipotentiary, but I hope that it is not intended to make any distinction between Mr. Adams & myself relative to the joint mission. If he receives nothing on that account I shall expect nothing—but my feelings rather than my interests inspire a belief that I shall not, as our circumstances are similar, be refused an entire equality, in point of compensation, with him. I have conversed with Mr Clay on this subject and he entirely accords in sentiment with me.” This letter induced Mr Monroe to communicate to me on the 10h. of the same month the following observations. “For the joint mission to Gottenburg Mr. Adams will not be allowed any thing. There is no court there and no expense necessary than at a tavern on the road. The strongest effort was

made by the President, from his approbation of the past and favourable anticipation of the future, to bring you into situations of high confidence and great distinction, in the present crisis of the country. To secure this he experienced again much difficulty from the expectation that two outfits might possibly be allowed you. He was therefore under the necessity of giving assurance to the contrary. I inform you of this in confidence that you may understand distinctly the ground on which the affair rests.”
        I felt on reading this letter a mixture of pride and mortification, of pleasure and disappointment. To be placed on an equality with Mr. Adams satisfied the point of honour, which alone was of importance to me, and the proof which was furnished of the good opinion and favourable disposition of the President was a source of great gratification. Yet I will not disguise that I felt somewhat humbled that it should have been found necessary to have compounded for my appointment and to have calculated my compensation on the basis of the mere expenses of a tavern. As I believed, however, from the facts which were stated to me that there was nothing which peculiarly applied to me in the arrangement, and as there was an evident appeal to my gratitude, I felt it my duty to acquiesce. Nor should I now have troubled you on the subject had I correctly understood those facts, or had the joint mission discharged its functions at Gottenburg as was originally expected.
        I believed that Mr. Adams had received and was to receive nothing for his services in the negotiations with Great Britain, and that his compensation was exclusively to be found in his outfit and salary as minister to Russia. Since my arrival in Europe I have, however, learnt from him that when he was joined to the original mission of three a full additional outfit was remitted to him on this account. Although there was subsequently some objection to the entire sum, and one half of it only received the approbation of Congress, yet Mr Adams continues to retain the whole, and asserts his determination and legal right to retain it. I will not here discuss the propriety of the original remittance or the delicacy of his conduct in relation to it. I will merely endeavour to show that no discrimination, compatible with my honour, can be made, between his claims and mine, on the point in question & that the assurance, stated by Mr Monroe to have been given by the President, has ceased to be obligatory under the change which unexpectedly occurred in the location of the mission.
        It will not be alledged that any diversity in point of compensation can be urged between a minister Plenipotentiary at St. Petersburg [sic] and a minister Plenipotentiary at Stockholm, or on account of a few years difference in the dates of their respective appointments. It so happens that there is a great similarity in the circumstances of these appointments, both having, in the first instance, been rejected by the senate under the pretext of inexpediency. The outfits allowed for the permanent missions

must in both cases be presumed to be alike appropriated exclusively to the wants of those missions and to leave no surplus to be applied to other objects. If it be asserted that Mr. Adams was entitled to an outfit as one of the commission of three because the labours of that mission were to be performed at the place of his permanent residence, the reasoning on the fact would appear to be inverted and a circumstance that would naturally diminish his expenditure be assigned for the increase of his compensation. He was already completely equipped for the court there; and no new expense for that object was necessary. His domestic arrangements were organized and in operation and all those economies were secured which result from system and local experience. If in these circumstances the joint mission could have occasioned him any additional expense, it could at most have been for a little increased hospitality of the table—for a few extra dinners to his colleagues and to the British negotiators. Had the joint mission, however, removed him from home, nearly all the expenses attending it would have been extraordinary and in addition to those of his establishment at St. Petersburg, which, on account of his family still residing there, would have remained without much diminution. St. Petersburg is therefore the very place which, from economical considerations, Mr. Adams would have preferred, as, with the same view, I should have preferred Stockholm; and the presence of a court, being the ordinary condition of our official existence, would have required, in our respective cases, no extraordinary expenditure. Any distinction, therefore, to be made between Mr. Adams and myself because he was to remain near the court, and I was to be removed from the court, to which we were respectively accredited, would require for the purpose of indemnity that he should receive the less and I the larger pecuniary allowance.
        Such is the reasoning on the abstract view of the subject and which appears to me ought to have governed a priori at the time of our respective appointments. Another view of the subject can now, however, be taken and the relative practical character, the labours and results of the commission of three and of the commission of five can now be ascertained and compared.
        The former litterally performed nothing. During its continuance at St. Petersburg the Emperor was, in fact, absent. For three whole months Mr. Adams with all his household gods about him, gave not even a solitary family dinner to his colleagues, and it was with difficulty they obtained a tardy presentation to the Empress. On the other hand after more than eleven months of voyaging and labour the commission of five have procured peace for their country. Their expenses, in all which I have borne my share, have not been limited to a mere tavern bill on the road. They believed it to be their duty to cherish & reward the hospitality they received at the seat of their negotiations & that their own reputation and

the dignity of the government required that they should liberally repay the civilities they received from the British ministers and the constituted authorities at Ghent. They were presented to the Sovereign of the country and the mere absence of a permanent court was of very inconsiderable advantage to their finances.
        Can it then be just to allow Mr Adams an outfit while he remained in the bosom of his family, incurred no additional expense and performed no additional service and to deny him all compensation for the privations he has suffered and for the extra labour & expense to which he has been subjected by his participation in the new mission⟨?⟩ Is it just to apply to me the only part of the rule adopted in relation to him which inflicts the injury and to deny me the advantage of that which affords the indemnity.
        However true it may be that Mr. Adams was not seperately and distinctly allowed any thing for the joint mission to Gottenburg yet this mission being but a modification or prolongation of the joint mission to St. Petersburg the outfit allowed him for the one must be considered as necessarily applicable to both. The three original commissioners & the five last had the same service to perform—they were to negotiate for peace and commerce with Great Britain, and whether this negotiation was carried on mediatorially at St. Petersburg or directly at Ghent the nature and the value of the service remained unaltered. The additional time consumed by the first commissioners was rateably compensated by their cotemporaneous salaries, and it is perfectly immaterial whether these salaries were received by them as commissioners or under an appointment of a different character. These salaries being proportioned to time, commencing and keeping pace with it were of course a commensurate indemnity for it and for the current expences incurred during its continuance. But an outfit has no reference to time, being the same for a mission which lasts six months as for one which lasts six years. It is intended, no doubt, to cover the sacrifices made in abandoning private business, the expenses of reaching a remote destination and especially those required in establishing a household, wardrobe and equipage becoming the official character to be supported. For none of these objects was it necessary to allow Mr. Adams an outfit as a member of the joint mission to St. Petersburg and to none of them did he apply it. He had no private business to abandon, no journey to perform, no additional style in his establishment to pay for, and his outfit remained untouched. If it be said that Mr. Adams, by the location of that mission, would at the same time have to perform the arduous duties of two important trusts and therefore that an outfit was but a reasonable compensation for his additional labour, I will beg leave to observe that the case did not, in fact, occur, and if it had occurred it could have furnished no ground for discriminating between him and me. The joint mission at Gottenburg was within the precincts of my permanent mission and I should, therefore,

have had my duties, in relation to both, to discharge. Immediately on my arrival in Sweden I acted, indeed, under this conviction. I procured, without delay, a presentation to the court and endeavoured to conciliate its favourable disposition and, if possible, its friendly interposition, in aid of the labours of the joint mission which were supposed to be about to take place at Gottenburg.
        I have, in my observations [sic], hitherto confined myself strictly to the analogy between the cases of Mr. Adams and myself, and shown, as I persuade myself, that any diversity between them was exclusively to his advantage and to my injury, and of course not warranting a preference in his favour in relation to compensation. I will now, however, endeavour to prove by the conduct of the administration, towards my other colleagues, that the presence or absence of a court or the amount of a tavern bill on the road could have had no influence in the adoption of the principle upon which it acted. Mess. Gallatin, Bayard and Adams had their outfits for a destination where, it was supposed, there was a court, but Mr. Clay had an outfit for a place where, it was supposed, there was no court, and where the expenses of a tavern were deemed entirely sufficient. If the outfit of Mr. Clay was required for such a residence, it certainly was equally required for me and for the other gentlemen, for I cannot believe that it was intended that there should be any difference, amongst us, in our style of living. The circumstances, therefore, assigned by Mr. Monroe do not appear to me to justify the distinctions which have been made. By admitting, however, the principle, which I have above suggested, that the second joint mission was a modified continuation of the first, Mess Clay, Gallatin and Bayard will be placed on a footing of perfect equality, and have, between themselves, no ground for a complaint of partiality. Mr. Adams too, without perhaps having the same title, will, if he persists in retaining the whole outfit, enjoy the same emoluments. The only distinction then made will be a special distinction against me, highly injurious to my feelings and reputation. I cannot find a single circumstance, although I have sought for it as for a refuge from mortification, that will even serve as a plausible pretext for the preference to Mr. Adams or which can distinguish his title to compensation from my own. Any distinction which might have been made between him and those members of the mission who had no permanent public trust in Europe, and who left their families, business and official situations at home to attend exclusively to the temporary negotiations with Great Britain I should have considered to be well founded and acqu[i]esced cheerfully in its application to me. The appointments to St. Petersburg and Stockholm involved all the privations & sacrifices that could be suffered by an abandonment of private pursuits, a departure from home and a voyage across the Atlantic, and no additional injury or

inconvenience could be inflicted, in these respects, by our appointments to the joint mission. If any additional compensation was allowed to Mr. Adams for his appointment to this mission, it could properly have been allowed in consideration only of additional services and expense. I conceive therefore that the legislature was entirely correct in making a distinction between him and his colleagues, by refusing to approve an entire outfit, and in allowing at the same time something for extraordinary labour and disbursements. What could be the motive, however, for a distinction between him and me I am at a loss to discover, for I cannot permit myself to seek for it in the mere disposition of the administration, or in an estimate of our relative fitness for the trust. Until therefore some essential difference be pointed out between his title and mine, I shall hope to be allowed the same additional compensation which he has been authorized to receive and to retain. I shall therefore charge, until otherwise instructed, one half an outfit, as that sum has, in his case received the legislative sanction. With regard to the other half of the outfit which he retains because he happens to possess it I certainly do not feel my honour concerned in aspiring to an equality with him.
        I am fully persuaded that any assurance given by the President at the time of my nomination, in order to secure its success, must have been dictated by sentiments friendly to me. I am far therefore from desiring that the assurance which the President may have thought proper thus to give should not be observed with good faith, whatever may be the consequences of such observance to me, yet I trust it will be believed, from my conduct on another occasion that I should not have hesitated a moment in rejecting any office that might be offered me encumbered with degrading conditions, and that I should never, if consulted, have consented that my friends should have bribed the parsimony or compromised with the enmity of my opponents by a surrender of any part of the legitimate honours or customary emoluments of the place for which I was designated. I beg permission, however, to submit the following observations.
        The assurance in question cannot perhaps be obligatory under circumstances not contemplated at the time it was made. It might have been intended only that a full outfit should not be allowed me as a member of the joint mission without intending that for extra service & expense I should receive absolutely nothing or that a distinction should be made in this respect between me and any other member of the joint mission placed precisely in similar circumstances.
        The change of the mission from Gottenburg to Ghent presents a new case, and could not have entered into the views of the President at the time the assurance was given and of course not embraced by the terms of such assurance. This unexpected translation of the mission has made new

arrangements necessary with regard to the Swedish legation and has increased very considerably my current expenses. Had the joint mission negotiated at Gottenburg, or at any other place within the Swedish dominions, I should not have been obliged to take leave of the court or to appoint any person to discharge, in my absence, the affairs of the legation. A removal, however, into the dominions of another power obliged me either to suspend the mission to the Swedish court or to name a Chargé d’affaires to attend to its concerns. I believed it to be my duty to leave Mr. Lawrence in this situation, and for his accommodation, and for the respectability of the legation I was induced to hire a suitable hotel. His ordinary salary was not adequate to this expense and I did not feel competent to increase his compensation on account of this provisional appointment. The rent of this hotel has been entirely in addition to any expense to which I might have been subjected, had the joint mission remained within the jurisdiction of Sweden. The expenses of travelling in Europe, in a suitable style, are also much greater than those of a stationary establishment. Post-horses—an additional carriage and all those exactions which innkeepers and others think themselves entitled to practice on public men, constitute also an extraordinary expense for an itinerant minister. I cannot believe therefore that the assurance given by the President can preclude him, in this new state of things, from affording me a reasonable indemnity. It is not, however, with a view to indemnity, or from any considerations of mere interest that I have prevailed on myself to make these representations. I feel my honour alone concerned in doing away the humiliating distinction which has been made between me and one of my colleagues and I have suggested these additional items of expense to furnish to the President a satisfactory reason for indulging my feelings. I cannot brook the reproach of having consented, from a mere love of office, to serve in a mission of high responsibility & which involved the destinies of my country—of being alone employed in that mission because I was cheap, and of assenting to an arrangement that would imply, as reward is apportioned to merit and as I alone received nothing, that I alone must have deserved nothing.
        I have presented this appeal to you rather than to the secretary of state, not because I distrusted his favourable disposition towards me, but because I beleived that you alone were competent to form in relation to it a correct decision. I have made it to you, because I wish to confine the knowledge of it within the narrowest limits, and, should I fail of success, to prevent my chagrin from being put on record in the archives of state.
        To your decision, whatever it may be, I shall conform in silence. If that decision be inauspicious to my honour, I shall endeavour to believe it to be so from necessity, and my devotion & my gratitude, whatever may be my

mortification, will remain undiminished. With very great respect I have the honour to be Sir Your faithful & Obedient Servant
        
          Jona Russell
        
      